Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks submitted January 13, 2021 were received.
Amended claims 1-3 and 5-21, filed January 13, 2021, are pending and have been fully considered.  Claim 4 been canceled. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a liquid hydrocarbon marine fuel oil comprising a marine distillate fuel or a heavy fuel oil or a blend thereof, the fuel oil comprising an additive combination consisting of (A) a polyalkenyl-substituted carboxylic acid or anhydride; and (3) a metal detergent system comprising a hydrocarbyl-substituted hydroxybenzoate metal salt or a hydrocarbyl-substituted sulfonate metal salt or a mixture of both salts or complex thereof; where the mass:mass ratio of (A) to (B) is in the range of 20:1 to 1:20, and a treat rate of the additive combination is in the range of 10 to 1,000 ppm, as presently claimed in claims 1-3 and 5-21 of the presently claimed invention.

Dodd (US 20140221261) which teaches lubricant additives comprising an overbased metal hydrocarbyl-substituted hydroxybenzoate detergent dispersed in diluent and polyalkenyl-substituted carboxylic acid anhydride in diluent in basestock. 
Woodward (US 2017/0275553) teaches an additive comprising polyalkylenyl succinic anhydrides and salicylate detergent for use in production of lubricating oil with improved stability. 
Emert (US 6,140,279) teaches concentrates for lubricating oil compositions are prepared by mixing at elevated temperature:(i) at least one high molecular weight ashless dispersant;(ii) at least one oil-soluble overbased metal detergent; and (iii) at least one other concentrate additive. These additive combinations are used to produce lubricating oils. 
The closest prior art and now prior art made of record do not teach or suggest an additive combination of (A) a polyalkenyl-substituted carboxylic acid or anhydride; and (3) a metal detergent system comprising a hydrocarbyl-substituted hydroxybenzoate metal salt or a hydrocarbyl-substituted sulfonate metal salt or a mixture of both salts or complex thereof; where the mass:mass ratio of (A) to (B) is in the range of 20:1 to 1:20, and a treat rate of the additive combination is in the range of 10 to 1,000 ppm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771